SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Global Opportunities Portfolio Address of Principal Business Office: Two International Place Boston, MA 02110 Telephone Number: (617) 482-8260 Name and address of agent for service of process: Maureen A. Gemma Two International Place Boston, MA 02110 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [ X ] NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and Commonwealth of Massachusetts on the 16 th of November, 2009. GLOBAL OPPORTUNITIES PORTFOLIO By: / s/ Mark S. Venezia Mark S. Venezia President Attest: /s/ Maureen A. Gemm Maureen A. Gemma Secretary
